Citation Nr: 1104991	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1972.

This case comes to the Board of Veterans' Appeals (Board) from a 
September 2001 decision by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2004 the Board denied the claim of entitlement to service 
connection for PTSD.  The Veteran appealed, and in October 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case for 
appropriate action in accordance with its order.  In April 2007, 
the Board remanded the case for further development.  In December 
2008, the Board again denied entitlement to service connection 
for PTSD.  The Veteran appealed, and in July 2010, Court vacated 
the Board's decision and remanded the case for appropriate action 
in accordance with its order.

Since December 2008, the Court has held that VA must consider 
alternative psychiatric disorders within the scope of an initial 
claim for service connection for a specific psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   A March 2001 VA 
PTSD evaluation shows diagnoses of posttraumatic stress disorder, 
and a recurrent major depressive disorder.  The psychology 
technician and clinical psychologist noted that these "symptoms, 
which began as a result of [the Veteran's] military traumas, are 
chronic and have caused him severe occupational and social 
impairment."  A September 2004 VA PTSD evaluation reflects 
diagnoses of PTSD and major depression.  The psychologist noted 
that the "symptoms that began as a result of [the Veteran's] 
experiences in the Airforce (sic) have totally incapacitated his 
occupational and social functioning."  Given these records, the 
Veteran's specific claim of entitlement to service connection for 
PTSD is considered a claim of entitlement to service connection 
for any psychiatric disorder howsoever diagnosed.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its July 2010 decision, the Court held that VA did not request 
the specific records required by the Court's and the Board's 
remand orders.  The Court stated that on remand, VA should 
specifically request the Veteran's temporary duty (TDY) records, 
orders, unit assignments, and travel vouchers from the National 
Personnel Records Center as well as from any other source that 
may have access to such records.  If such records are not 
forthcoming, VA must notify the appellant in accordance with 
statutory and regulatory requirements.  July 2010 memorandum 
decision, page 8.  Therefore, the RO should attempt to obtain 
these records.

The Board notes that the evidence shows that there were plane 
crashes relatively near Aviano Air Base, Italy, on February 1, 
1972; and relatively near Zaragoza Air Base, Spain, on May 8, 
1972.  The question in this case is whether there is any evidence 
supporting the Veteran's contention that he was deployed on or 
near Aviano Air Base, Italy, or Zaragoza Air Base, Spain, on 
either of the aforementioned claimed dates.

Finally, the July 2008 VA examination report shows that the 
Veteran has been receiving treatment at the Durham VA Medical 
Center since 2000 for various disorders, to include a major 
depressive disorder, and that he was hospitalized at that 
facility during November and December 2006 for a major depressive 
episode.  The RO should obtain all relevant treatment records 
from the Durham VA Medical Center since 2000.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must obtain all treatment 
records pertaining to treatment of the 
Veteran's psychiatric disorders from the 
Durham VA Medical Center since 2000, to 
include any November and December 2006 
hospitalization records.  Any records 
obtained must be associated with the 
appellant's claims folder.  If the RO 
cannot locate any identified record, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must be given an opportunity to 
respond.

2.  The RO must attempt to obtain the 
Veteran's complete service personnel 
record from all official sources, to 
include, but not necessarily limited to the 
National Personnel Records Center (NPRC) in 
an attempt to obtain data to verify the 
Veteran's stressors.  This effort must 
include an attempt to secure copies of all 
orders, unit assignments, temporary 
duty assignments, travel vouchers, and 
performance appraisals.  Efforts must be 
undertaken to secure and associate with the 
record all necessary documentation to 
corroborate the appellant's claim to have 
been in Italy on February 1, 1972, and in 
Spain on May 8, 1972.  A review of the 
Veteran's daily unit roster reports for 
those specific dates is therefore required.

Efforts must be undertaken to associate any 
service record generated in connection with 
the Veteran's service in Europe with his 
claims file in order to determine whether 
he was deployed on or near Aviano Air Base, 
Italy, or Zaragoza Air Base, Spain, on 
either of the aforementioned claimed dates.  

If any pertinent record is not available, 
or if the search for the records yields 
negative results, the RO must specifically 
document the attempts that were made to 
locate them.  The RO must also explain in a 
written unavailability memorandum why 
further attempts to locate or obtain any 
government records would be futile, which 
must be associated with the appellant's 
claims file.  The RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  Following receipt of any additional 
data from NPRC or other source, as well as 
the completion of any additional 
development suggested by any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any independently verified inservice 
stressor.  If no stressor is verified, 
i.e., if the RO concludes that the Veteran 
was not in or near Aviano, Italy, on 
February 1, 1972, or in or near Zaragoza, 
Spain, on May 8, 1972, the RO must should 
so state in its report.  The basis for 
these findings must be documented in the 
claims file.  The report and determination 
must be added to the claims file.
 
4.  If, and only if, RO concludes that the 
Veteran was in or near Aviano, Italy, on 
February 1, 1972; or in or near Zaragoza, 
Spain, on May 8, 1972, then, after 
completion of the above development, the 
Veteran is to be afforded a VA medical 
examination by a psychiatrist.  The purpose 
of any examination is to ascertain the 
nature and etiology of any PTSD found to be 
present.  The claims folder in its entirety 
must be furnished to the examiner for use 
in the study of this case.  The examiner's 
report must acknowledge her/his review 
of all of the evidence of record.  The 
examiner is to conduct a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including psychological 
testing and PTSD subscales, must be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth.  
As this veteran did NOT serve in combat, 
and as he was not personally exposed to 
war, the use of diagnostic tests which 
presume combat exposure would be 
inappropriate.  

Following the examination, the psychiatrist 
is to address the following with full 
supporting rationales:

Does the Veteran have any acquired 
psychiatric disorder, to include 
posttraumatic stress disorder, that meets 
the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th 
Ed. 1994)?  If so, is it at least as likely 
as not that any diagnosed acquired 
psychiatric disorder, to include 
posttraumatic stress disorder is the result 
of any independently verified inservice 
event?  Such discussion must include the 
examiner's opinion as to the presence or 
absence of linkage between current symptoms 
of the Veteran and any verified stressor.

Use by the examiner of the "at least as 
likely as not" language in formulating a 
response is required.

In preparing any opinions, the reviewing 
doctor must note the following terms:
 
????It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 


DOCKET NO.  03-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 1972.

This case comes to the Board of Veterans' Appeals (Board) from a 
September 2001 decision by the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2004 the Board denied the claim of entitlement to service 
connection for PTSD.  The Veteran appealed, and in October 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the case for 
appropriate action in accordance with its order.  In April 2007, 
the Board remanded the case for further development.  In December 
2008, the Board again denied entitlement to service connection 
for PTSD.  The Veteran appealed, and in July 2010, Court vacated 
the Board's decision and remanded the case for appropriate action 
in accordance with its order.

Since December 2008, the Court has held that VA must consider 
alternative psychiatric disorders within the scope of an initial 
claim for service connection for a specific psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   A March 2001 VA 
PTSD evaluation shows diagnoses of posttraumatic stress disorder, 
and a recurrent major depressive disorder.  The psychology 
technician and clinical psychologist noted that these "symptoms, 
which began as a result of [the Veteran's] military traumas, are 
chronic and have caused him severe occupational and social 
impairment."  A September 2004 VA PTSD evaluation reflects 
diagnoses of PTSD and major depression.  The psychologist noted 
that the "symptoms that began as a result of [the Veteran's] 
experiences in the Airforce (sic) have totally incapacitated his 
occupational and social functioning."  Given these records, the 
Veteran's specific claim of entitlement to service connection for 
PTSD is considered a claim of entitlement to service connection 
for any psychiatric disorder howsoever diagnosed.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its July 2010 decision, the Court held that VA did not request 
the specific records required by the Court's and the Board's 
remand orders.  The Court stated that on remand, VA should 
specifically request the Veteran's temporary duty (TDY) records, 
orders, unit assignments, and travel vouchers from the National 
Personnel Records Center as well as from any other source that 
may have access to such records.  If such records are not 
forthcoming, VA must notify the appellant in accordance with 
statutory and regulatory requirements.  July 2010 memorandum 
decision, page 8.  Therefore, the RO should attempt to obtain 
these records.

The Board notes that the evidence shows that there were plane 
crashes relatively near Aviano Air Base, Italy, on February 1, 
1972; and relatively near Zaragoza Air Base, Spain, on May 8, 
1972.  The question in this case is whether there is any evidence 
supporting the Veteran's contention that he was deployed on or 
near Aviano Air Base, Italy, or Zaragoza Air Base, Spain, on 
either of the aforementioned claimed dates.

Finally, the July 2008 VA examination report shows that the 
Veteran has been receiving treatment at the Durham VA Medical 
Center since 2000 for various disorders, to include a major 
depressive disorder, and that he was hospitalized at that 
facility during November and December 2006 for a major depressive 
episode.  The RO should obtain all relevant treatment records 
from the Durham VA Medical Center since 2000.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must obtain all treatment 
records pertaining to treatment of the 
Veteran's psychiatric disorders from the 
Durham VA Medical Center since 2000, to 
include any November and December 2006 
hospitalization records.  Any records 
obtained must be associated with the 
appellant's claims folder.  If the RO 
cannot locate any identified record, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must be given an opportunity to 
respond.

2.  The RO must attempt to obtain the 
Veteran's complete service personnel 
record from all official sources, to 
include, but not necessarily limited to the 
National Personnel Records Center (NPRC) in 
an attempt to obtain data to verify the 
Veteran's stressors.  This effort must 
include an attempt to secure copies of all 
orders, unit assignments, temporary 
duty assignments, travel vouchers, and 
performance appraisals.  Efforts must be 
undertaken to secure and associate with the 
record all necessary documentation to 
corroborate the appellant's claim to have 
been in Italy on February 1, 1972, and in 
Spain on May 8, 1972.  A review of the 
Veteran's daily unit roster reports for 
those specific dates is therefore required.

Efforts must be undertaken to associate any 
service record generated in connection with 
the Veteran's service in Europe with his 
claims file in order to determine whether 
he was deployed on or near Aviano Air Base, 
Italy, or Zaragoza Air Base, Spain, on 
either of the aforementioned claimed dates.  

If any pertinent record is not available, 
or if the search for the records yields 
negative results, the RO must specifically 
document the attempts that were made to 
locate them.  The RO must also explain in a 
written unavailability memorandum why 
further attempts to locate or obtain any 
government records would be futile, which 
must be associated with the appellant's 
claims file.  The RO must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

3.  Following receipt of any additional 
data from NPRC or other source, as well as 
the completion of any additional 
development suggested by any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any independently verified inservice 
stressor.  If no stressor is verified, 
i.e., if the RO concludes that the Veteran 
was not in or near Aviano, Italy, on 
February 1, 1972, or in or near Zaragoza, 
Spain, on May 8, 1972, the RO must should 
so state in its report.  The basis for 
these findings must be documented in the 
claims file.  The report and determination 
must be added to the claims file.
 
4.  If, and only if, RO concludes that the 
Veteran was in or near Aviano, Italy, on 
February 1, 1972; or in or near Zaragoza, 
Spain, on May 8, 1972, then, after 
completion of the above development, the 
Veteran is to be afforded a VA medical 
examination by a psychiatrist.  The purpose 
of any examination is to ascertain the 
nature and etiology of any PTSD found to be 
present.  The claims folder in its entirety 
must be furnished to the examiner for use 
in the study of this case.  The examiner's 
report must acknowledge her/his review 
of all of the evidence of record.  The 
examiner is to conduct a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including psychological 
testing and PTSD subscales, must be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth.  
As this veteran did NOT serve in combat, 
and as he was not personally exposed to 
war, the use of diagnostic tests which 
presume combat exposure would be 
inappropriate.  

Following the examination, the psychiatrist 
is to address the following with full 
supporting rationales:

Does the Veteran have any acquired 
psychiatric disorder, to include 
posttraumatic stress disorder, that meets 
the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th 
Ed. 1994)?  If so, is it at least as likely 
as not that any diagnosed acquired 
psychiatric disorder, to include 
posttraumatic stress disorder is the result 
of any independently verified inservice 
event?  Such discussion must include the 
examiner's opinion as to the presence or 
absence of linkage between current symptoms 
of the Veteran and any verified stressor.

Use by the examiner of the "at least as 
likely as not" language in formulating a 
response is required.

In preparing any opinions, the reviewing 
doctor must note the following terms:
 
????It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed psychiatric is unknowable.
 
The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 
 
5.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  

6.  After the development requested is 
completed, the RO must review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.
 
7.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as providing the Veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010). 

8.  Thereafter, the RO must readjudicate 
the Veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, and major 
depressive disorder.  The RO is advised 
that it is to make its determination based 
on the law and regulations in effect at the 
time of its decision, to include any 
further changes in VA's statutory duties to 
notify and assist the Veteran and any other 
applicable legal precedent.  If the benefit 
sought on appeal remains denied, the 
appellant must be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  If the Veteran 
fails to show for his VA examination, the 
supplemental statement of the case must 
cite to 38 C.F.R. § 3.655 (2010).  A 
reasonable period of time should be allowed 
for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


